Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 12/17/2020 in which claims 1-26 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 9-14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0021875) in view of Suzuki (US 2020/0045239) and further in view of Thanayankizil (US 2018/0091985).

As to claim 1, Lee teaches a vehicle monitoring system for a vehicle, comprising:
	
at least one camera module configured to capture a plurality of video frames of at least one view during commute of the vehicle, the at least one camera module configured to be in a plurality of communication modes comprising an Access point (AP) mode and a Station (STA) mode ([0023]-[0067], [0070]-[0094], and [0104]-[0106]);



send a notification to the at least one camera module and switch modes within the plurality of communication modes ([0023]-[0067], [0070]-[0094], and [0104]-[0106]);

receive the plurality of video frames from the at least one camera module in the plurality of communication modes ([0023]-[0067], [0070]-[0094], and [0104]-[0106]);

and determine at least one event from analyzing the plurality of video frames ([0023]-[0067], [0070]-[0094], and [0104]-[0106]).

Lee does not teach the at least one camera module configured to be in a plurality of communication modes comprising a Wi-Fi direct mode and at least one computation device configured to communicate with the at least one camera module in the plurality of communication modes; sending a notification to the at least one camera module to switch modes within the plurality of communication modes.

However, Suzuki teaches a camera module configured to be in a plurality of communication modes comprising a Wi-Fi direct mode ([0018]-[0019], [0045], [0064]-[0066], and [0100]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee’s system with Suzuki’s system to show the at least one camera module configured to be in a plurality of communication modes comprising a Wi-Fi direct mode and at least one computation device configured to communicate with the at least one camera module in the plurality of communication modes. In Suzuki’s disclosure, even in a place where it is difficult to install an 

The combination of Lee and Suzuki does not teach sending a notification to the at least one camera module to switch modes within the plurality of communication modes.

However, Lee does teach that the image recording device preferentially performs the operation in an AP mode. And it may operate in selective mode so that it can have access to the cloud server 300 in a STA mode in case of no access of the smart phone 200 in AP mode ([0082]).

In addition, Thanayankizil teaches switching between an AP mode and a STA mode ([0011]-[0017] and [0026]-[0048]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee’s system and Suzuki’s system with Thanayankizil’s system to show sending a notification to the at least one camera module to switch modes within the plurality of communication modes in order to provide a system and method to generally facilitate efficient operation and startup of a plurality of vehicle hotspots in order to minimize any inconvenience to the vehicle user(s). More specifically, where the hotspots offer different levels of functionality, capabilities, or compatibilities with a pool of devices that may be used to communicate via the hotspots, availability of one or more hotspots may be delayed in order to allow the devices to collectively connect to the most appropriate hotspot (Thanayankizil; [0010]).

As to claim 2, Lee further teaches wherein the processor is further configured to: send at least one trigger in response to at least one sensor data; and receive the plurality of video frames from the at least one camera module in response to the at least one trigger for determining the at least one event ([0023]-[0067], [0070]-[0094], and [0104]-[0106]).

As to claim 3, Lee further teaches wherein the plurality of video frame comprises at least one video frame captured prior to receipt of at least one trigger and the at least one video frame captured after the receipt of the at least one trigger ([0023]-[0067], [0070]-[0094], and [0104]-[0106]).

As to claim 4, Lee further teaches a communication module communicatively connected to the at least one camera module wherein the communication module is a Wi-Fi module configured to create point-to-point wireless connection between the at least one camera module and the at least one computation device ([0023]-[0067], [0070]-[0094], and [0104]-[0106]).

As to claim 5, the combination of Lee, Suzuki, and Thanayankizil teaches wherein each of the at least one camera module is assigned with a respective service set identifier (SSID) and a respective password by a remote server, the at least one camera module further configured to boot in the AP mode as per a pre-setting, and wherein each of the at least one camera module is configured to broadcast respective SSID in the AP mode to which the at least one computation device connects (Lee; [0023]-[0067], [0070]-[0094], and [0104]-[0106]; Thanayankizil; [0011]-[0017] and [0026]-[0048]).

As to claim 6, Lee further teaches wherein the at least one computation device is configured to connect to a camera module of the at least one camera module in the STA mode via hotspot or Wi-Fi direct by providing an SSID and a password received from the remote server for accessing the camera module ([0023]-[0067], [0070]-[0094], and [0104]-[0106]).

As to claim 7, the combination of Lee, Suzuki, and Thanayankizil teaches wherein the at least one camera module is configured with a reset function, wherein the reset function is configured to be activated by the at least one computing device to bring the at least one camera module to the AP mode (Lee; [0023]-[0067], [0070]-[0094], and [0104]-[0106]; Thanayankizil; [0011]-[0017] and [0026]-[0048]).

As to claim 9, Lee further teaches wherein a camera module of the at least one camera module is configured to operate in the AP mode for a first computation device of the at least one computation 

As to claim 10, Lee further teaches wherein the camera module is configured to send the plurality of video frames at a first frame rate to the first computation device and at a second frame rate to the second computation device ([0023]-[0067], [0070]-[0094], and [0104]-[0106]).

As to claim 11, Lee further teaches wherein the at least one sensor data is collected from a sensor unit, which is configured with at least one of location sensor, contextual sensor, inertial sensor or combination thereof ([0023]-[0067], [0070]-[0094], and [0104]-[0106]).

As to claim 12, Lee further teaches wherein the at least one trigger comprises change in at least one of: location, position, direction, orientation, velocity, fuel level, weather, lighting, driver pressing a button and combination thereof sensed by a sensor unit ([0023]-[0067], [0070]-[0094], and [0104]-[0106]).

As to claim 13, Lee further teaches wherein the at least one trigger is generated via voice command ([0052]-[0073] and [0095]-[0103]).

As to claim 14, Lee further teaches wherein the at least one computing device is configured to wirelessly set one or more parameters of the at least one camera module, one or more parameters comprising: capture parameters comprising frame per second (fps), resolution, bit rate and I-frame rate; camera position information; and camera sensor orientation ([0023]-[0067], [0070]-[0094], and [0104]-[0106]).

As to claim 16, Lee further teaches wherein the at least one event includes at least one of a harsh braking, a harsh acceleration, a cornering event, a lane change event, a pedestrian crossing event, stop sign violation, traffic sign violation, tail gating, vehicles passing in blind spot, objects to the rear of the vehicle while backing up and a traffic signal violation ([0023]-[0067], [0070]-[0094], and [0104]-[0106]).

As to claim 18, Lee further teaches wherein the at least one computation device includes a portable device with the processing and cellular communication capabilities including at least one of a smart phone, tablet and mobile computer ([0023]-[0067], [0070]-[0094], and [0104]-[0106]).

As to claim 20, Lee further teaches wherein the at least one computation device is configured to provide at least one notification of the at least one event to one or more user devices ([0023]-[0067], [0070]-[0094], and [0104]-[0106]).

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Thanayankizil and further in view of Katsman (US 2010/0157061).

As to claim 22, Lee teaches a vehicle monitoring method for a vehicle, comprising:

establishing communication between at least one camera module and at least one computation device via a communication module wherein the at least one camera module and the at least one computation device are configured to be in at least one communication mode of a plurality of communication modes comprising an Access point (AP) mode and a Station (STA) mode ([0023]-[0067], [0070]-[0094], and [0104]-[0106]);

collecting a plurality of video frames of at least one view during commute of the vehicle in response to at least one trigger received by the at least one camera module ([0023]-[0067], [0070]-[0094], and [0104]-[0106]);

sending a notification to the at least one camera module to switch modes within the plurality of communication modes, the notification comprising a service set identifier (SSID) and a password for respective camera of the at least one camera module ([0023]-[0067], [0070]-[0094], and [0104]-[0106]);



and identifying at least one event by analyzing the plurality of video frames ([0023]-[0067], [0070]-[0094], and [0104]-[0106]).

Lee does not teach wherein switching mode comprises switching from the AP mode to the STA mode; wherein the at least one camera module is configured to provide the plurality of video frames in an encrypted format, and wherein an intended computation device from among the at least one computation device is configured to decode the encrypted format.

However, Lee does teach that the image recording device preferentially performs the operation in an AP mode. And it may operate in selective mode so that it can have access to the cloud server 300 in a STA mode in case of no access of the smart phone 200 in AP mode ([0082]).

In addition, Thanayankizil teaches switching between an AP mode and a STA mode ([0011]-[0017] and [0026]-[0048]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee’s system with Thanayankizil’s system to show wherein switching mode comprises switching from the AP mode to the STA mode in order to provide a system and method to generally facilitate efficient operation and startup of a plurality of vehicle hotspots in order to minimize any inconvenience to the vehicle user(s). More specifically, where the hotspots offer different levels of functionality, capabilities, or compatibilities with a pool of devices that may be used to communicate via the hotspots, availability of one or more hotspots may be delayed in order to allow the devices to collectively connect to the most appropriate hotspot (Thanayankizil; [0010]).



However, Katsman teaches wherein the at least one camera module is configured to provide the plurality of video frames in an encrypted format, and wherein an intended computing device from among the at least one computing device is configured to process the encrypted format ([0063] and [0078]-[0080]). In addition, Lee teaches decoding image information ([0039]-[0044]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee’s system and Thanayankizil’s system with Katsman’s system to show wherein the at least one camera module is configured to provide the plurality of video frames in an encrypted format, and wherein an intended computing device from among the at least one computing device is configured to decode the encrypted format in order to provide a system for vehicle monitoring and driver assistance that may be made available to any driver who has access to a handheld communication device such as a mobile phone (Katsman; [0008]).

As to claim 26, Lee teaches a method of communication between at least one camera module and at least one computation device arranged in a vehicle, comprising:

running of the at least one camera module in a Wi-Fi access point (AP) mode ([0023]-[0067], [0070]-[0094], and [0104]-[0106]);

establishing a wireless connection with the at least one computation device by allowing the at least one computation device to connect with the at least camera module in a station (STA) mode ([0023]-[0067], [0070]-[0094], and [0104]-[0106]);



and sending, by the at least one camera module, a plurality of video frames of at least one view during commute of the vehicle in response to at least one trigger to the at least one computation device in the STA mode ([0023]-[0067], [0070]-[0094], and [0104]-[0106]).

Lee does not explicitly teach booting of the at least one camera module in a Wi-Fi access point (AP) mode; and receiving, by the at least one camera module, a command to switch from the Wi-Fi AP mode to the STA mode; wherein the at least one camera module is configured to provide the plurality of video frames in an encrypted format, and wherein an intended computation device from among the at least one computation device is configured to decode the encrypted format.

However, Lee does teach that the image recording device preferentially performs the operation in an AP mode. And it may operate in selective mode so that it can have access to the cloud server 300 in a STA mode in case of no access of the smart phone 200 in AP mode ([0082]). Lee also discloses operating the camera in an AP mode (see above citations).

In addition, Thanayankizil teaches switching between an AP mode and a STA mode, wherein wireless router 30 operates by providing multiple vehicle hotspots or wireless access points 40a-d for vehicle 12. Controller 70 may be part of router 30 and may direct router 30 to configure the channel of operations for each of the respective WAPs 40a-d. Router 30 may be powered on, powered off, reset, or set to a low-power standby mode or other mode by controller 70 ([0011]-[0017] and [0026]-[0048]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee’s system with Thanayankizil’s system to show booting of the at least one camera module in a Wi-Fi access point (AP) mode; and receiving, by the at least one camera module, a command to switch from the Wi-Fi AP mode to the STA mode in order to provide a system and 

The combination of Lee and Thanayankizil does not teach wherein the at least one camera module is configured to provide the plurality of video frames in an encrypted format, and wherein an intended computation device from among the at least one computation device is configured to decode the encrypted format.

However, Katsman teaches wherein the at least one camera module is configured to provide the plurality of video frames in an encrypted format, and wherein an intended computing device from among the at least one computing device is configured to process the encrypted format ([0063] and [0078]-[0080]). In addition, Lee teaches decoding image information ([0039]-[0044]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee’s system and Thanayankizil’s system with Katsman’s system to show wherein the at least one camera module is configured to provide the plurality of video frames in an encrypted format, and wherein an intended computing device from among the at least one computing device is configured to decode the encrypted format in order to provide a system for vehicle monitoring and driver assistance that may be made available to any driver who has access to a handheld communication device such as a mobile phone (Katsman; [0008]).

As to claim 23, Lee further teaches, wherein each of the at least one camera module is assigned with a respective service set identifier (SSID) and a respective password, and the wireless communication is established between a camera module of the at least one camera module and a communication module of the at least one communication module based on matching an SSID and a password received 

As to claim 24, Lee further teaches enabling the camera module of the at least one camera module to operate in the AP mode for a first computation device of the at least one computation device and to operate the camera module in the STA mode for a second computation device of the at least one computation device ([0023]-[0067], [0070]-[0094], and [0104]-[0106]).

As to claim 25, Lee further teaches wherein the camera module is configured to provide the plurality of video frames at a first frame rate to the first computation device and at a second frame rate to the second computation device ([0023]-[0067], [0070]-[0094], and [0104]-[0106]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Suzuki and Thanayankizil and further in view of Choi (US 2017/0064754).

As to claim 8, the combination of Lee, Suzuki, and Thanayankizil does not teach wherein the at least one camera module attempts to connect with the at least one computation device for at least one of: a predetermined time interval, and a predetermined number of attempts; wherein if a camera module of the at least one camera module is not able to connect with the at least one computation device in the predetermined number of attempts, the camera module switches to the AP mode.

However, Lee does teach wherein the at least one camera module attempts to connect with the at least one computation device for at least one of: a predetermined time interval, and a predetermined number of attempts ([0023]-[0067], [0070]-[0094], and [0104]-[0106]).

In addition, Choi teaches wherein if a module is not able to connect with at least one computation device in a predetermined number of attempts, the module switches to AP mode ([0087] and [0095]-[0119]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee’s system, Suzuki’s system, and Thanayankizil’s system with Choi’s system to show wherein the at least one camera module attempts to connect with the at least one computation device for at least one of: a predetermined time interval, and a predetermined number of attempts; wherein if a camera module of the at least one camera module is not able to connect with the at least one computation device in the predetermined number of attempts, the camera module switches to the AP mode in order to provide a method and an apparatus for rapidly reconnecting with an external device, when an electronic device and the external device are disconnected (Choi; [0009]).

Claim 8 is further rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Suzuki and Thanayankizil and further in view of Yang (US 2017/0013667).

As to claim 8, the combination of Lee, Suzuki, and Thanayankizil does not teach wherein the at least one camera module attempts to connect with the at least one computation device for at least one of: a predetermined time interval, and a predetermined number of attempts; wherein if a camera module of the at least one camera module is not able to connect with the at least one computation device in the predetermined number of attempts, the camera module switches to the AP mode.

However, Lee does teach wherein the at least one camera module attempts to connect with the at least one computation device for at least one of: a predetermined time interval, and a predetermined number of attempts ([0023]-[0067], [0070]-[0094], and [0104]-[0106]).

In addition, Yang teaches wherein if a module is not able to connect with at least one computation device in a predetermined number of attempts, the module switches to AP mode ([0005], [0017], and [0050]-[0056]).

.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Suzuki and Thanayankizil and further in view of Katsman.

As to claim 15, the combination of Lee, Suzuki, and Thanayankizil does not teach wherein the at least one camera module is configured to provide the plurality of video frames in an encrypted format, and wherein an intended computing device from among the at least one computing device is configured to decode the encrypted format.

However, Katsman teaches wherein the at least one camera module is configured to provide the plurality of video frames in an encrypted format, and wherein an intended computing device from among the at least one computing device is configured to process the encrypted format ([0063] and [0078]-[0080]). In addition, Lee teaches decoding image information ([0039]-[0044]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee’s system, Suzuki’s system, and Thanayankizil’s system with Katsman’s system to show wherein the at least one camera module is configured to provide the plurality of video frames in an encrypted format, and wherein an intended computing device from among the at least one computing device is configured to decode the encrypted format in order to provide a system for .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Suzuki and Thanayankizil and further in view of Lu (US 2016/0381292).

As to claim 17, the combination of Lee, Suzuki, and Thanayankizil does not teach wherein the at least one camera module is a dash camera installed on at least one of a rear windshield and a front windshield of the vehicle.

However, Lu teaches wherein the at least one camera module is a dash camera installed on at least one of a rear windshield and a front windshield of the vehicle ([0029] and [0050]-[0072]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee’s system, Suzuki’s system, and Thanayankizil’s system with Lu’s system in order to provide a dash cam for capturing everything happening inside and outside a vehicle (Lu; [0008]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Suzuki and Thanayankizil and further in view of Malekian (“Design and Implementation of a Wireless OBD II Fleet Management System”).

As to claim 19, the combination of Lee, Suzuki, and Thanayankizil does not teach wherein the at least one computation device is configured in an on-board diagnostic port assembly.

However, Malekian teaches wherein the at least one computation device is configured in an on-board diagnostic port assembly (Pages 1154-1162).

.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Suzuki and Thanayankizil and further in view of Yokomitsu (US 2018/0176500).

As to claim 21, the combination of Lee and Thanayankizil does not teach a wearable device configured to generate at least one trigger and send the at least one trigger to the at least one computation device, wherein the at least one computation device further sends the at least one trigger to the at least one camera module.

However, Yokomitsu teaches a wearable device configured to generate at least one trigger and send the at least one trigger to the at least one computation device, wherein the at least one computation device further sends the at least one trigger to the at least one camera module ([0038]-[0051]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee’s system, Suzuki’s system, and Thanayankizil’s system with Yokomitsu’s system. In Yokomitsu’s disclosure, it is possible to support periodic execution of set up of wireless communication with an in-vehicle communication device mounted on each vehicle on which a user rides, and is able to set up wireless communication with an in-vehicle communication device in a vehicle on which the user is .

Response to Arguments

Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.

However, in order to advance prosecution, Examiner has introduced a new grounds of rejection incorporating the Suzuki reference.

Having said that, with regards to claim 1, Examiner maintains that Lee discloses determining at least one event from analyzing the plurality of video frames ([0023]-[0067], [0070]-[0094], and [0104]-[0106]). In the above citations in Lee, it is disclosed that the image information stored in the image information DB 320 may be encoded with the position information by the GPS function unit 160 ([0072]). Furthermore, if the user selects the image recording device in which image information is permitted to be disclosed, among the plurality of image recording devices, the user may see in real-time the image provided by the corresponding image recording device, as well as the image provided by his/her image recording device ([0075]). The temporal information of image information corresponding to the time of the created position information is selected and the encoding is performed in such a manner that the position information is inserted to the image information ([0047]). Lastly, as stated in Lee, inquiry of the traffic situation may also include checking the image information imaged by image recording devices positioned around the smart phone and checking the position information of the peripheral image recording devices. That is, the smart phone may check a traffic situation by checking the image information being imaged in real-time or checking a moving situation or speed of each vehicle ([0105]).

With regards to claims 22 and 26, Examiner maintains that Katsman teaches wherein the at least one camera module is configured to provide the plurality of video frames in an encrypted format, and wherein an intended computing device from among the at least one computing device is configured to 

In the above citations in Katsman, it is disclosed that traffic event data comprising video image data may be encrypted and stored in an encrypted data format. Katsman also mentions that a personal password may be associated with the driver or user of the member system that may be used in encrypting and decrypting the data. Such processing of the data may include encryption of the data to aid in preventing or detecting tampered data. Processing may also include assigning access restrictions to data, possibly password protected. Processing may include analysis of the data. Analysis results may be sent to one or more member systems 30. Analysis results may also be stored in data storage facility 58. Therefore, Examiner maintains that video/image data is encrypted and is provided in an encrypted format to then be decrypted (via password verification) and provided in a decrypted format. Lee further describes a decoding process for image data.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee’s system and Thanayankizil’s system with Katsman’s system to show wherein the at least one camera module is configured to provide the plurality of video frames in an 

In view of the above reasons, Examiner maintains all rejections.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482